              Case 3:18-cr-05141-BHS Document 66 Filed 10/21/19 Page 1 of 4




 1                                                               The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                               NO. CR18-5141 BHS
11
                               Plaintiff,
                                                              GOVERNMENT’S EXHIBIT LIST
12
13                                                            TRIAL DATE: October 29, 2019
                          v.
14
      DONNIE BARNES, SR.,
15
                               Defendant.
16
17          The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Matthew P. Hampton and Lyndsie
19 R. Schmalz., Assistant United States Attorneys for said District, hereby submits this list
20 of exhibits which may be presented in its case-in-chief at trial on October 21, 2019.
21    Exhibit                        Description                    Offered      Admitted
        No.
22       1       Apple iPhone
        1A       Photos of Apple iPhone
23      1B       iPhone Screenshots
24       2       Black and Gray USB Drive
        2A       Photos of Black and Gray USB Drive
25       3       Website Images of MV1
        3A       Website Images of MV1 (REDACTED)
26       4       Videos and Images of MV1
27      4A       Videos and Images of MV1 (REDACTED)
         5       Other Child Pornography Files
28      5A       Other Child Pornography Files (REDACTED)
     Government’s Exhibit List                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Donnie Barnes, Sr., CR18-5141 BHS - 1                     SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
               Case 3:18-cr-05141-BHS Document 66 Filed 10/21/19 Page 2 of 4




 1    Exhibit                        Description                     Offered      Admitted
        No.
 2       6       dobsr@me.com email communications
         7       Certified DOL Record for Donnie Barnes, Sr.
 3
         8       Photo of 5210 N 9th (Tacoma, WA)
 4       9       Photo of 100 174th St. S. (Spanaway WA)
        10       Gray T-Shirt and Neon Green and Blue Shorts
 5               Recovered in Residential Search
        10A      Photos of Gray T-Shirt and Neon Green and Blue
 6               Shorts Recovered in Residential Search
 7       11      Seahawks Jersey and Black and White Shorts
                 Recovered in Residential Search
 8      11A      Photos of Seahawk Jersey and Black and White
                 Shorts Recovered in Residential Search
 9       12      Black Boots Recovered in Residential Search
        12A      Photos of Black Boots Recovered in Residential
10
                 Search
11       13      Gray Blanket Recovered in Residential Search
        13A      Photos of Gray Blanket Recovered in Residential
12               Search
         14      Finding Nemo Towel Recovered in Residential
13               Search
14      14A      Photos of Finding Nemo Towel Recovered in
                 Residential Search
15       15      Residential Search Photos
         16      Barnes Interview Recording
16      16A      Excerpt of Barnes Interview (0:00-1:16)
        16B      Excerpt of Barnes Interview (7:52-8:16)
17
        16C      Excerpt of Barnes Interview (13:14-13:35)
18      16D      Excerpt of Barnes Interview (22:43-25:26)
        16E      Excerpt of Barnes Interview (30:06-30:19)
19      16F      Excerpt of Barnes Interview (32:55-40:49)
        16G      Excerpt of Barnes Interview (41:34-42:09)
20
        16H      Excerpt of Barnes Interview (42:38-43:12)
21       16I     Excerpt of Barnes Interview (44:43-49:00)
        16J      Excerpt of Barnes Interview (1:14:27-1:17:05)
22      16K      Excerpt of Barnes Interview (1:17:50-1:18:47)
        16L      Excerpt of Barnes Interview (1:30:46-1:21:54)
23
        16M      Excerpt of Barnes Interview (1:23:05-1:24:50)
24      16N      Excerpt of Barnes Interview (1:27:20-1:28:42)
        16O      Excerpt of Barnes Interview (1:28:50-1:31:40)
25      16P      Excerpt of Barnes Interview (1:32:32-1:37:32)
         17      Stipulation of the Parties Regarding Device Nexus
26
         18      Photo of J.T.
27      200      Grand Jury Testimony of SA Berg
        201      Search Warrant Application MJ18-5047
28      202      ROI 001 Case Opening
     Government’s Exhibit List                                                  UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Donnie Barnes, Sr., CR18-5141 BHS - 2                      SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
              Case 3:18-cr-05141-BHS Document 66 Filed 10/21/19 Page 3 of 4




 1    Exhibit                        Description                        Offered      Admitted
        No.
 2      203      ROI 002 Surveillance and Summons
        204      ROI 003 Arrest of Donnie Barnes
 3
        205      ROI 004 Interview of Donnie Barnes
 4      206      ROI 005 Seizure of iPads
        207      ROI 006 Interview of K.T.
 5      208      ROI 007 Analysis of Non-electronic Evidence
                 Items
 6
        209      ROI 008 Indictment of Donnie Barnes
 7      210      ROI 009 Forensic Interview of MV1
        211      ROI 010 Review of Electronic Evidence
 8      212      ROI 011 Initial Forensic Findings
        213      ROI 012 Discovery Conference
 9      214      Photolog/Room Sketch
10      215      Transcript of Interview with Donnie Barnes,
                 Sr._Redacted
11
            DATED this 21st day of October, 2019.
12
13                                                    Respectfully submitted,

14                                                    BRIAN T. MORAN
                                                      United States Attorney
15
                                                      s/ Matthew P. Hampton
16
                                                      MATTHEW P. HAMTON
17                                                    s/ Lyndsie R. Schmalz
                                                      LYNDSIE R. SCHMALZ
18                                                    Assistant United States Attorneys
19                                                    700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101
20                                                    Phone: (206) 553-7970
                                                      E-mail: matthew.hampton@usdoj.gov
21                                                             lyndsie.r.schmalz@usdoj.gov
22
23
24
25
26
27
28
     Government’s Exhibit List                                                     UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     United States v. Donnie Barnes, Sr., CR18-5141 BHS - 3                         SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
               Case 3:18-cr-05141-BHS Document 66 Filed 10/21/19 Page 4 of 4




 1                                      CERTIFICATE OF SERVICE
 2
             I hereby certify that on October 21, 2019, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system which will send notification of such
 4
     filing to the attorney(s) of record for the defendant(s).
 5
 6                                                     s/ Becky Hatch
 7                                                     BECKY HATCH
                                                       Legal Assistant
 8                                                     United States Attorney=s Office
 9                                                     700 Stewart Street, Suite 5220
                                                       Seattle, Washington 98101
10                                                     Phone: (206) 553-4161
11                                                     E-mail: becky.hatch@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Government’s Exhibit List                                                  UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Donnie Barnes, Sr., CR18-5141 BHS - 4                      SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
